PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/132,348
Filing Date: 23 Dec 2020
Appellant(s): GAMBRO LUNDIA AB



__________________
ROBERT W. CONNORS
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-4, 8-24, 26, and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over LANNOY (US PGPub 2007/0066928 A1).
Regarding Claim 1, LANNOY discloses a system and method for the automatic control and optimization of citrate anticoagulant flowrate during continuous renal replacement therapy (p0003). The system comprises a controller with a display unit and user interface that enables a user to perform calculations for determining flow rates within fluid circuits (i.e., a control unit operably connected to the fluid flow regulators, the control unit configured to execute a flow-rate setup procedure comprising: allowing entry of set values; p0029, FIG. 1). Said system also includes a number of flow rate sensors for detecting flow rates to communicate with the controller to control flow via fluid pumps (i.e., fluid flow regulators for regulating flow through said fluid lines; p0013).
The system 200 further includes a blood filtration circuit comprising a patient blood access site 29, a blood pump 31, blood flow detector 13, a citrate pump 19, citrate solution 17, hemofilter 39, patient blood return 71 (i.e., an apparatus for extracorporeal treatment of blood comprising a filtration unit; a blood withdrawal line; a blood return line; a blood pump configured to control the flow of blood through the blood lines; a pre-blood pump infusion line; a container in fluid communication with an end of said pre-blood pump infusion line; at least a pre-blood infusion pump; p0036-0038, p0046; FIG. 2). Hemofilter 39 performs the function of an artificial kidney/dialysis filter whereby two flow paths are separated from each other by a semi-permeable membrane; one flow path passes blood flow 20, whereas the other flow path 32 passes a dialysate (i.e., a filtration unit including a primary chamber and a secondary chamber separated by a semi-permeable membrane; a blood withdrawal line in fluid communication with an inlet of the primary chamber, and a blood return line in fluid communication with an outlet of the primary chamber, said blood lines configured for connection to a patient cardiovascular system; p0039). Filtration pump 49 draws dialysate from hemofilter 39 through the other flow path 32 (i.e., a dialysis fluid pump; an effluent fluid line in fluid communication with an outlet of the secondary chamber; p0040). Electrolyte source 63 is provided for replenishing blood flow 40 downstream of the filtration unit through pump 65 (i.e., a post-dilution infusion fluid line in fluid communication at one end thereof with the blood return line; p0045; FIG. 2).
In a separate embodiment, LANNOY further discloses a source of substitution fluid 45 is pumped via pump 53 through flow path 29 to the other (dialysate) flow path 32 (i.e., a dialysis fluid line in fluid communication at one end thereof with an inlet of the secondary chamber; p0050; FIG. 4).
LANNOY further discloses the controller 11 regulates fluid flow through the system. LANNOY discloses that a user or technician may adjust flow rates and dosages by manual entry of keystrokes on a user interface 27 (p0029, p0056, p0067; FIGs. 1, 6, 10); these flow rates and dosages include the blood flow rate (i.e., receive a set value for a blood flow through the blood withdrawal or blood return line; p0053), selecting or entering a citric acid concentration (i.e., receive a set value for a prescribed dose to be delivered; p0054), and entering a fluid loss rate (i.e., receive a set value for at least a first fluid flow rate including a fluid flow rate through an effluent fluid line, a fluid flow rate through the post-dilution infusion fluid line, and a fluid removal rate from the patient; p0059). LANNOY discloses that once these values have been entered, other flow rates can be calculated, e.g., an ultrafiltration rate and a post-dilution flowrate (i.e., calculate set values of at least a second and a third of the fluid flow rates of said group of flow rates; p0062, p0063). LANNOY finally discloses that the flow rate of citrate anticoagulant can then be calculated based on the blood flow rate (i.e., calculate a set value for a fluid flow rate through said pre-blood pump infusion line; p0068-0073).
Further, the taught invention provides “control and optimization of citrate flow rate” (p0003) for preventing blood coagulation but without disrupting electrolyte levels (p0008-0009), i.e., too low of a citrate amount and blood coagulation results whereas too high of a citrate amount and blood toxicity results. While LANNOY is deficient in explicitly disclosing a prescribed dose of an anticoagulant as claimed, the citrate flow rate is adjusted “according to the needs of the individual patient” (p0011). One of ordinary skill in the art, e.g., a health care worker trained and experienced in operating such renal therapy devices (p0053), given their skill and experience would be able to determine the appropriate citrate amount to be delivered to a patient (i.e., the claimed prescribed dose) and accordingly adjust the citrate flow rate, e.g., by manually entering parameters to calculate citrate flow rate (p0056). Therefore, a “prescribed dose” of anticoagulant citrate is inherently implied in the use of the apparatus taught by LANNOY and would be obvious to one of ordinary skill in the art. The burden shifts to the Applicant to otherwise show that the LANNOY-taught apparatus does not rely on a prescribed dose for determining an optimal citrate flow rate. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255; see MPEP 2112V). Thus, one of ordinary skill in the art finds that LANNOY discloses or makes prima facie obvious calculating a set value for a fluid flow rate through said pre-blood pump infusion line is a function of the set value of blood flow rate, a concentration of anticoagulant present, and a prescribed dose of anticoagulant to be delivered.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding Claims 19 and 20, as described in the rejection of Claim 1, LANNOY further discloses dialysate collector 51 is located at the end of the effluent fluid line (i.e., a waste container in fluid communication with an end of the effluent fluid line; p0040), and substitution fluid source 45 is in fluid communication with an end of the dialysis liquid fluid line (i.e., a first container in fluid communication with an end of the dialysis liquid fluid line; p0050; FIG. 4). Electrolyte source 63 is provided for replenishing blood flow 40 downstream of the filtration unit (i.e., a container leading to said post-dilution infusion fluid line and including an ionic balance solution; p0045; FIG. 2). While LANNOY is deficient in explicitly disclosing a syringe container such a limitation is considered a matter of choice obvious to one of ordinary skill in the art. A number of containers, including bag, syringe, reservoir, are commonly used for the delivery of fluids; absent showings of unexpected results or significance, such a choice of a syringe container would be obvious to one of ordinary skill in the art.
Furthermore, limitations disclosing the various claimed containers being used to contain, e.g., waste, citrate based solution, fresh fluid, and calcium ion based solution, are directed toward materials or article worked upon, namely, solutions being contained in the claimed containers. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claims 2 and 21, as applied to the rejections of Claims 1 and 20, respectively, LANNOY further discloses said system also includes a number of flow rate sensors for detecting flow rates to communicate with the controller to control flow via fluid pumps (i.e., wherein the control unit is further configured to control said fluid flow regulators based on said set values of the fluid flow rates; p0013).
Regarding Claims 3 and 22, as applied to the rejections of Claims 1 and 20, respectively, LANNOY further discloses computer-readable memory 23 accessible by a CPU 21 of the controller 11; said memory includes software capable of performing calculations, such as those described throughout the prior art (p0029, p0034, p0074-p0108; FIG. 1).
Furthermore, the limitation “wherein the flow-rate setup procedure further comprises calculating the set values…” is directed toward an intended use of the claimed invention. If a prior art structure is capable of performing the intended uses as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
Regarding Claim 4, as applied to the rejection of Claim 1, as shown in FIG. 4, dialysate collector 51 is located at the end of the effluent fluid line (p0040), and substitution fluid source 45 is in fluid communication with an end of the dialysis liquid fluid line (p0050).
Furthermore, limitations disclosing the various claimed containers being used to contain, e.g., waste and fresh fluid, are directed toward materials or article worked upon, namely, solutions being contained in the claimed containers. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 8, as applied to the rejection of Claim 1, LANNOY further discloses predetermined time intervals (p0031). The system allows for the manual entry of such values through a user interface to the controller (i.e., wherein the control unit is further configured to receive, by allowing a corresponding selection by an operator, at least one set value designating a treatment time; p0029).
Regarding Claims 9 and 24, as applied to the rejections of Claims 1 and 20, respectively, LANNOY discloses an extracorporeal blood treatment apparatus with a control unit and associated fluid flow regulators. The limitation “wherein the control unit is configured to identify at least one container… and calculate a reference time” is directed toward an intended use of the claimed control unit. If a prior art structure is capable of performing the intended uses as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Further, the step of “identify at least one container” does not bear patentable significance because it is simply a matter of choosing one option over other options.
Regarding Claims 10-12, 15-18, and 26, as applied to the rejections of Claims 1 and 20, LANNOY discloses an extracorporeal blood treatment apparatus with associated fluid flow rates of blood, dialysate, effluent, and supplemental make-up fluid. The claimed limitations in Claims 10-12, 15-18, and 26 requiring mathematical relations for balancing fluid flow rates are recognized as merely fluid balances over a defined boundary and would be obvious to one of ordinary skill in the art, i.e., the amount/flow rate of blood withdrawn from and returned to a patient should be balanced against fluid loss through the hemofilter, substitution fluid flow rate, and desired treatment quality and duration (p0015). Even further, LANNOY discloses a memory in the controller that stores algorithms and instructions/software that can be executed by the controller CPU (p0076). Because LANNOY teaches that the prior art apparatus seeks to maintain a desired quality and flow of blood to a patient, LANNOY discloses a control unit, memory, and apparatus capable of performing these intended uses as recited and therefore, meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Because LANNOY discloses all the control unit structure as required by the limitations in dependent Claims 10-12, 15-18, and 26, the generic functional limitations claimed by the invention are necessarily met.
Regarding Claim 13, as applied to the rejection of Claim 1, LANNOY further discloses a syringe container 33 and associated syringe line 24 (i.e., a syringe line connected at one end thereof to the blood withdrawal line, the blood return line, or directly to the patient, the syringe line leading to a syringe container; p0038, FIG. 2). The limitation of an ionic balance solution is directed toward a material or article worked upon by the claimed apparatus, namely, a solution being contained in the syringe container. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Claim 14, as applied to the rejection of Claim 1, LANNOY further discloses peristaltic pumps (p0032, p0037).
Regarding Claim 27, as applied to the rejection of Claim 20, LANNOY further discloses peristaltic pumps (p0032, p0037). The limitations requiring the use of predefined algorithms for balancing fluid flow rates are recognized as merely fluid balances over a defined boundary and would be obvious to one of ordinary skill in the art, i.e., the amount/flow rate of blood withdrawn from and returned to a patient should be balanced against fluid loss through the hemofilter, substitution fluid flow rate, and desired treatment quality and duration (p0015). Because LANNOY teaches that the prior art apparatus seeks to maintain a desired quality and flow of blood to a patient, LANNOY discloses a control unit and apparatus capable of performing these intended uses as recited and therefore, meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).

Claim 5-7 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LANNOY (US PGPub 2007/0066928 A1) as applied to Claims 4 and 20 above, and further in view of FUJII et al. (US PGPub 2009/0276099 A1).
Regarding Claim 5, as applied to the rejection of Claim 4, LANNOY further discloses computer-readable memory 23 accessible by a CPU 21 of the controller 11; said memory includes software capable of performing calculations, such as those described throughout the prior art (i.e., a memory connected to the control unit; p0029, p0034, p0074-p0108; FIG. 1). LANNOY is deficient in disclosing the control unit is configured to store in a memory the volume or weight of fluid being detected by a sensor associated to each respective container
	FUJII discloses weight sensors for a blood purification system (abstract). Advantageously, the use of weight sensors for each respective substance in a blood purification system enables balance and high accuracy in the system and is especially useful for balancing the flow rate of blood taken from a patient, flow rate of blood returned to the patient, and amount of replacement fluid supplied to the patient (p0012; p0128). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to provide weight sensors as taught by FUJII in the extracorporeal treatment apparatus taught by LANNOY.
	Regarding Claim 6, as applied to the rejection of Claim 4, and as described in the rejection of Claim 5, LANNOY in view of FUJII discloses an extracorporeal treatment apparatus comprising weight sensors associated with each filtrate, replacement fluid, and dialysate container. FUJII further discloses that the initial weights of each container are measured, and increases/decreases from the respective initial weight are calculated (i.e., compare a measured volume or weight of each container to the respective reference volume or reference weight; p0087). Based on such changes in weight and upon reaching certain thresholds, the taught system calculates appropriate flow rates to balance the system (i.e., trigger a container change signal when the container reaches the respective reference volume or a reference weight; p0088, p0101) based on inputs provided by a physician (i.e., impose on one or more of the containers of fresh fluid a reference volume or reference weight which is different from zero; p0092).
	Regarding Claims 7 and 25, as applied to the rejections of Claims 4 and 20, respectively, and as described in the rejections of Claims 5 and 6, LANNOY in view of FUJII discloses an extracorporeal treatment apparatus comprising weight sensors associated with each filtrate, replacement fluid, and dialysate container. FUJII further discloses weight sensors for each of dialysate, replacement fluid, and filtrate containers (i.e., a separate scale detecting the weight of each respective container; p0077-0078). The prior art is deficient in disclosing the control unit is configured to compare the detected weight of each container of fresh fluid to a respective threshold to determine whether a container is empty or full. However, such a limitation is directed toward an intended use of the claimed control unit. Because the prior art teaches that the control unit can detect the weight of each container and further compare the detected weight with a reference weight, the prior art structure is capable of performing the intended use as recited and therefore, meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). Furthermore, such a limitation is considered arbitrary, overly broad, and obvious to one of ordinary skill in the art. Any respective threshold value can be used to determine whether a weight or volume measurement returns a full signal or an empty signal.


(2) Response to Argument
Regarding “C. The §102/103 rejections of independent Claims 1, 19 and 20 are improper and should be reversed”:
Regarding “1. Lannoy fails to disclose a prescribed dose of an anticoagulant” (pg. 15-18):
(1) Appellant states that LANNOY’s citrate flowrate is determined based on a calculation and is not “prescribed or preset”, i.e., LANNOY’s citrate flowrate is “dependent on underlying variables” (§C.1, pg. 15, par. 1).
(2) Appellant further disagrees with the Advisory Action’s interpretation of “prescribed” indicating that the term “prescribed” as used in Claim 1 should continue to be interpreted “as a set value ordered by a healthcare professional” (§C.1, pg. 16, bottom). Appellant cites support in the published disclosure of the invention, stating that “a distinction between a value that is ‘set’ when setting up a machine and a value that is ‘prescribed’” and further cites excerpts from the publication, highlighting paragraph 0006 as indicating “there are parameters that belong to a prescription” and paragraph 0010 that indicates “prescription parameters may involve a target” (§C.1, pg. 16, middle).
	(3) Regarding inherency arguments from the final Office action, Appellant argues that LANNOY discloses control algorithms that do not include a prescribed anticoagulant/citrate dose and that in particular, the optimal citrate flow rate is calculated as a function of a detected blood flow rate, i.e., “[i]t does not necessarily flow… that Lannoy relies on a prescribed citrate dose in the way recited in claim 1” (§C.1, pg. 17, par. 1).
	(4) Regarding the Advisory Action’s argument that LANNOY teaches a citrate flow rate, Appellant argues that LANNOY does not teach manually entering a citrate flow rate; instead Appellant argues a user may manually input parameters for calculating a citrate flow rate, but not the citrate flow itself (§C.1, pg. 17, bottom).
	 
Regarding “2. Examiner’s ‘capable of’ argument fails as a matter of law and fact” (pg. 18-19):
	(5) Appellant argues that the Advisory Action “merely asserts that Lannoy’s control unit has the capability to perform the claimed control unit ‘calculate’ elements recited in claim 1, which… is enough for the claimed control unit elements to be obvious in view of Lannoy’s teachings” – such an argument is “incorrect as a matter of law and fact” (§C.2, pg. 18, middle). Appellant further cites case law from Ex Parte Stengelin et al. asserting that “for the prior art to teach the control unit, controller etc.,no further programming of the prior art is allowed. The prior art control unit cannot just be ‘capable of’ being programmed to meet the claim language, it has to already be programmed as such” (§C.2, pg. 19, par. 1).
	(6) Appellant further argues that LANNOY fails to disclose any of the calculations recited in Claim 1 (§C.2, pg. 19, last two paragraphs).

Regarding “3. Other claim 1 elements missing in Lannoy and the other prior art in any combination” (pg. 20-21):
	(7) Appellant argues LANNOY fails to disclose a number of elements in Claim 1, namely, “an effluent line”, “a dialysis fluid line”, “a pre-blood pump infusion line”, and “a post-dilution infusion fluid line” (§C.3, pg. 20-21).
	(8) Appellant argues independent Claims 19 and 20 recite similar language as Claim 1 and further, regarding Claim 19, LANNOY fails to disclose a syringe pump, i.e., LANNOY’s disclosure of an electrolyte source and pump for replenishing blood does not necessarily mean the pump is a syringe pump (pg. 21, second to last paragraph).

Regarding “D. The rejections of dependent claims 2 to 18 and 21 to 27 should be reversed, Claims 3, 9, 10, 15, 17, 22, 24, and 26 provide additional reasons for allowance”:
(9) Appellant further argues that the additional limitations in these dependent claims further provide additional reasons for allowance because LANNOY fails to explicitly disclose or suggest such limitations. Appellant further cites similar arguments already addressed earlier, namely that the final Office action “makes the same improper ‘capable of’ obviousness rejection’ in rejecting Claims 3 and 22 with respect to calculating additional set fluid flow rates, Claims 9 and 24 in calculating a reference time, and Claims 10 and 26 for not disclosing a specific input value. Finally, Appellant argues LANNOY fails to disclose “a memory” for storing mathematical relations as recited in dependent Claim 15 or that LANNOY fails to disclose that the control unit is configured to calculate additional flow rates in Claim 17 (pg. 22-23).

The Examiner respectfully disagrees with all arguments. The Examiner will first address the claimed limitations as they pertain to the claimed control unit and the reasoning by which the independent claims are rejected as anticipated by or inherent over LANNOY.
The underlying basis of the prior art rejections presented by the Examiner but disagreed upon by the Appellant are whether the functional language of the control units cited in independent Claims 1, 19, and 20 have patentable weight in the apparatus inventions. The independent claims of the invention are directed toward extracorporeal apparatuses that comprise control units programmed to operate in certain way (i.e., the limitations describing the control units encompass functional limitations). Features of an apparatus or system may be recited either structurally or functionally (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II, §2173.05(g)). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)). The burden then shifts to applicant/appellant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate (In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)).
The Examiner has considered the limitations with respect to the claimed control units as functional limitations that are inherent in the prior art as rejected in the final Office action dated 16 June 2021 and in the Advisory Action dated 21 October 2021. Appellant has attempted to show that the prior art structure does not possess such inherent characteristics, arguing the points as summarized above (arguments (1)-(8)).
Considering Claim 1, the control unit is “configured to” (A) receive a first set of values, namely blood flow rates and a prescribed dose value, and (B) calculate other values based on the first set of values, namely, additional flow rates. However, Claim 1 does not provide any specific calculations, algorithms or programming that shows how the received values are used to explicitly calculate the other values, i.e., no functions or mathematical relations are claimed that would allow one of ordinary skill to determine how these other values are calculated thereby requiring undue experimentation by one of ordinary skill in the art to be able to properly use such a claimed apparatus. The claimed control unit is so devoid of useful algorithms that it is essentially a “black box” where inputs are received and outputs are generated without providing any details as to how the control unit actually functions. Appellant has attempted to disguise this lack of information by naming variables without actually providing any useful guidance as to the functional workings of the control unit. Such limitations are only “functional” in name only.
Because Appellant has not limited the functional claim language to a specific structure or a specific programming, Appellant’s claimed control unit broadly encompasses all devices capable of performing the recited functions. As such, the Examiner has considered the claimed control unit to be a generic control unit that is only required to be able to receive input values (flow rate and anticoagulant dosage) and output calculated values (additional flow rate values). Because no specific algorithms or functions are provided or claimed by the Appellant, most control units in the art would inherently read upon the claimed control unit, such as the control unit of LANNOY. LANNOY’s system comprises a controller having a user interface that enables a user to enter values (p0029), especially flow rates and dosages by manual entry (p0029, p0056, p0067); these flow rates and dosages include blood flow rates (p0053) and citric acid concentrations: “a citric acid concentration C may be selected for the therapy” (p0054). Indeed, LANNOY explicitly states that “citrate solution 17 may contain a selected concentration of citric acid” (p0037, emphasis added); this is a clear indication that LANNOY teaches a “prescribed dose” of anticoagulant can be entered into the disclosed controller. Thus, LANNOY discloses a controller that satisfies the first functional limitations (A) of the claimed control unit, i.e., having the ability to enter flow rates (especially blood flow rates), and prescribed doses (i.e., anticoagulant doses – citric acid concentrations). LANNOY further discloses that other flow rates are calculated based on these entered values, e.g., post-dilution flowrates (p0029, p0062, p0063): “controller 11 may perform a calculation for determining a flow rate within the extracorporeal circuit” (p0029). Thus, LANNOY discloses a controller that satisfies the second functional limitations (B) of the claimed control unit, i.e., calculate other flow rate values based on the input values. Therefore, because it has been shown that LANNOY discloses a controller that is capable of performing Appellant’s control unit’s recited functions, the claimed control unit is read upon or at the very least, is inherent over the prior art.
	Regarding Appellant’s arguments (1) and (2) as indicated above, the crux of Appellant’s argument is based on the definition of “prescribed”. Appellant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674; Fed. Cir. 1994; MPEP §2111.01 IV). To act as their own lexicographer, the Appellant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope.
	Appellant has not explicitly redefined “prescribed” in the disclosed invention. Appellant cites paragraphs 0006 and 0010 of the published application as indicating that they intended “prescribed” to indicate a “set value ordered by a healthcare professional” (pg. 16, second to last paragraph). However, the cited paragraphs only indicate that “medically relevant prescription parameters” and “prescription target(s)” should be entered. Appellant has provided no explicit definition that requires “prescribed dose” to be interpreted as a value ordered by a healthcare professional as argued. As such, the Examiner has relied upon the generally accepted definition of “prescribed” as explained in the Advisory Action dated 21 October 2021, i.e., “to specify with authority, to dictate”. Indeed, a user that operates the claimed control unit or the prior art LANNOY’s controller would enter a dosage or value, i.e., an action that is considered to be specifying or dictating a value to the control unit/controller.
	Further, the patentability of inventions is determined based on what is claimed in light of the specification. One of ordinary skill in the art that uses the claimed extracorporeal apparatus is presumably a healthcare professional (e.g., a physician, a nurse, or a medical assistant). Their entry of dosage values or flow rate values into the control unit is therefore considered to be setting a value “by a healthcare professional”.
	Even further, if Appellant is arguing that the use of apparatus is important, i.e., that this apparatus is intended to be used by a healthcare professional, then Appellant is arguing an intended use of the claimed apparatus. The manner or method in which an apparatus is to be utilized (i.e., by a healthcare professional as argued by Appellant) is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Regarding Appellant’s arguments (3) and (4), LANNOY explicitly discloses entering citric acid concentrations, which has been interpreted by the Examiner to be the claimed “prescribed dose”. Appellant argues that paragraphs 0055 and 0056 of LANNOY teaches the calculation of “citrate flow rate” and therefore, LANNOY does not disclose entering a prescribed dose. The Examiner disagrees. Appellant has misinterpreted the prior art. LANNOY requires the entry or selection of a “citric acid concentration”. Appellant is mistakenly referring to a different variable “citrate flow rate”. The claimed “prescribed dose” is a dosage value, i.e., a concentration: “receive a set value for a prescribed dose (Dset) to be delivered, wherein the prescribed dose is a diffusive dose”. 
	Regarding Appellant’s argument (5), Appellant cites Ex Parte Stengelin stating that “the prior art control unit cannot just be ‘capable of’ being programmed to meet the claim language, it has to already be programmed as such” (pg. 19, top).
	Appellant has narrowly construed PTAB’s decision in Ex Parte Stengelin. In the decision excerpt cited by Appellant, it is stated that “the Examiner must demonstrate that the prior art cell voltage monitoring sub-system possesses the necessary structure, hardware or software, for example, the programming, to function as claimed… When the functional language is associated with programming or some other structure required to perform the function, that programming or structure must be present in order to meet the claim limitation” (emphases added by Examiner). Appellant has narrowly interpreted this to indicate that the prior art must include structure, hardware, and software for the prior art to anticipate or make obvious the claimed control unit. However, the LANNOY prior art has disclosed sufficient structure and function to establish functional capability of executing the function as claimed, i.e., LANNOY discloses a controller capable of receiving flow rate inputs and dosage inputs, and calculating other flow rates. While Appellant argues LANNOY does not disclose the programming of the claimed control unit (however, as noted earlier, Appellant did not include any specific programming and has only claimed in general what the control unit does), this programming is not required because LANNOY teaches that the structure and hardware of the controller capable of performing the functional limitations of the claim are present.
Regarding Appellant’s argument (6), as noted earlier, no explicit calculations are claimed, i.e., no functions or algorithms are provided by the Appellant that would allow for the proper use of the claimed apparatus. As such, Appellant’s general references to what the control unit does are necessarily present in LANNOY’s controller.
	Regarding Appellant’s argument (7), Appellant is arguing limitations that are explicitly disclosed by LANNOY as summarized in the 35 USC 102/103 rejections.
	Regarding Appellant’s argument (8), Appellant has not shown that the choice of a syringe pump offers any unexpected results or criticality. Such a limitation is considered a matter of choice obvious to one of ordinary skill in the art. A number of containers, including bags, syringes, reservoirs, are commonly used for the delivery of fluids. Absent showings of unexpected results over the use of a syringe container, other than to more accurately deliver fluids at a set flow rate, such a choice would be obvious to make for one of ordinary skill in the art.

Regarding Appellant’s argument (9), the Examiner again respectfully disagrees for the same reasons indicated above. No explicit functions beyond general statements of what the claimed control unit is designed to calculate has been claimed, i.e., no specific function or algorithm is presented by Appellant that would allow for one of ordinary skill to derive any specific functional limitation beyond the generic intended use of the claimed control unit. The only additional structure introduced in these dependent claims is a “memory” that provides storage for mathematical relations (Claim 15). LANNOY explicitly teaches a memory that stores algorithms and instructions/software that can be executed by the controller CPU (p0076); therefore, LANNOY’s controller reads upon or at the very least makes inherent the instant limitations of Claim 15.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Ryan B Huang/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777   

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.